Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,805,046 B1).
Claims 1, 2, 5 and 16:  Rasmussen teaches a pattern carrier for a transfer printing comprising a paper and a coating comprising caboxymethylcellulose (CMC) {instant claim 2} and a saccharide {instant claim 5} (abstract and col. 2, line 64 thru col. 3, line 1).
With respect to the grease proof {instant claim 16} and dimensional stability, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., grease proof and dimensional stability would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and 
Claim 3:  Rasmussen teaches the amount of CMC can be 12% (col. 4, lines 10-19).
Claim 4:  Rasmussen teaches Ambergum® 1221 as a suitable example of the CMC (col. 4, lines 62-63).  The current specification discloses Ambergum® 1221 as a suitable example of the CMC (page 19, lines 22-23).  Since Rasmussen uses the same CMC material as the current invention, the CMC of Rasmussen would have a degree of substitution of at least 0.8.
Claims 6 and 17:  Rasmussen teaches the saccharide can be a sorbitol {instant claim 17} (col. 3, line 34) in an amount of 20% (col. 4, lines 10-19).
Claim 7:  Rasmussen teaches the paper has a weight of 65 gsm (col. 5, lines 21-23).
Claims 8 and 11:  With respect to the air permeance and Cobb(60) value, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., air permeance and Cobb(60) value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that 
Claim 9:  Rasmussen teaches the transfer paper can withstand temperature of 215 °C (col. 7, lines 58-61).
Claim 10:  Rasmussen teaches the paper can be ordinary standard-absorbing crude paper (raw paper) (col. 3, line 51).  It is well established that paper is mainly composed of pulp.  With respect to the size of the pulp and amount of pulp, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the size and amount of pulp, and the motivation would be to control the paper structure and strength.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 12:  Rasmussen does not teach the presence of any fluoride compounds.  Therefore, it is interpreted that the amount of fluoride compound is zero.
Claim 14:  Rasmussen teaches the pattern is a color pattern (col. 3, lines 9-10).
Claim 15:  Rasmussen teaches the pattern carrier is for transfer printing a textile (col. 3, lines 9-12).
Claim 18:  With respect to the weight of the transfer paper, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the In re Boesch and Slaney, 205 USPQ 215.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,805,046 B1).
Claim 13:  Rasmussen teaches a pattern carrier for a transfer printing comprising a paper and a coating comprising caboxymethylcellulose (CMC) and a saccharide (abstract and col. 2, line 64 thru col. 3, line 1).  Rasmussen teaches the pattern carrier is for transfer printing a textile (col. 3, lines 9-12).  See also Example 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
December 6, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785